 



Exhibit 10.1
Biosite Incorporated
CHANGE IN CONTROL SEVERANCE BENEFIT PLAN
Section 1. Introduction.
     The Biosite Incorporated Change in Control Severance Benefit Plan (the
“Plan”) was established effective October 22, 2004 (the “Effective Date”). The
purpose of the Plan is to provide severance benefits to certain eligible
employees and directors of the Company and its Affiliates upon selected
terminations of service in connection with a Change in Control. This Plan
document is also the Summary Plan Description for the Plan.
Section 2. Definitions.
     The following shall be defined terms for purposes of the Plan:
     (a) “Affiliate” means a Parent Corporation or a Subsidiary Corporation.
     (b) “Base Salary” means a Participant’s monthly base salary in effect
immediately prior to the Employee Covered Termination (including without
limitation any compensation that is deferred by Participant into a
Company-sponsored retirement or deferred compensation plan, exclusive of any
employer matching contributions by the Company associated with any such
retirement or deferred compensation plan and exclusive of any other Company
contributions) and excludes all bonuses, commissions, expatriate premiums,
fringe benefits (including without limitation car allowances), option grants,
equity awards, employee benefits and other similar items of compensation.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Cause” means, with respect to a Participant, the occurrence of one or
more of the following:
     (1) Such Participant’s conviction of, or plea of guilty or no contest with
respect to, (i) any crime involving fraud, dishonesty or moral turpitude,
(ii) any felony under the laws of the United States or any state thereof, or
(iii) any criminal law of a foreign jurisdiction which could result in
imprisonment for more than one year;
     (2) Such Participant’s attempted commission of, or participation in, a
fraud or act of dishonesty against the Company that results in (or might
reasonably result in) material harm to the Company;
     (3) Such Participant’s intentional and material violation of any statutory
duty owed to the Company;
     (4) Such Participant’s unauthorized use or disclosure of the Company’s
material confidential information, material trade secrets or material
proprietary information; or
     (5) Such Participant’s gross misconduct, gross negligence, intentional
violation of a written policy of the Company or intentional violation of a
fiduciary duty to the Company.

 



--------------------------------------------------------------------------------



 



     (e) “Change in Control” means the first occurrence of any of the following
events prior to the automatic termination of this Plan as provided in
Section 6(b):
     (1) The consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is not owned by persons who were stockholders of the Company immediately prior
to such merger, consolidation or other reorganization, in substantially the same
relative proportions as their ownership of the combined voting power of the
Company immediately prior to such merger, consolidation or other reorganization;
     (2) When a majority of the Board shall change within any 24 month period,
unless the election or the nomination for election by the Company’s stockholders
of each new director has been approved by a vote of at least a majority of the
directors then still in office who were directors at the beginning of the
period; or
     (3) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) by the acquisition or aggregation of securities is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company.
     The term “Change in Control” shall not include a transaction, the sole
purpose of which is to change the state of the Company’s incorporation and once
a Change in Control has occurred, no future events shall constitute a Change in
Control for purposes of the Plan.
     (f) “Company” means Biosite Incorporated or, following a Change in Control,
the surviving entity resulting from such transaction or the parent company of
such surviving entity.
     (g) “Employee Covered Termination” means, with respect to a Participant who
immediately prior to a termination of employment was an employee of the Company,
such Participant’s termination of employment by the Company without Cause or a
voluntary resignation of employment by the Participant for Good Reason; either
of which occurring within two (2) months prior to, or thirteen (13) months
following, the effective date of a Change in Control.
     (h) “Director Covered Termination” means the resignation of a non-employee
Board member or the termination of a non-employee Board member’s service as a
director of the Company; in either case concurrently with or following the
effective date of a Change in Control.
     (i) “Good Reason” means, with respect to a Participant, the occurrence of
one or more of the following events, if applicable, without such Participant’s
express written consent:
     (1) A material reduction in such Participant’s authority, duties or
responsibilities (and not simply a change in title or reporting relationships);
provided, however, that Good Reason shall not be satisfied solely by reason of
such Participant retaining the same position held prior to

 



--------------------------------------------------------------------------------



 



a Change in Control, but in a distinct legal entity or business unit of a larger
entity following such Change in Control;
     (2) A material reduction by the Company in such Participant’s Base Salary
or a material reduction by the Company of such Participant’s Target Bonus (or,
if the Participant resigns from employment during the Window Period, any
reduction by the Company in such Participant’s Base Salary or any reduction by
the Company of such Participant’s Target Bonus);
     (3) A material adverse change to the criteria, milestones or objectives
related to such Participant’s Target Bonus that is reasonably likely to result
in the Participant earning less than his or her Target Bonus during the
subsequent applicable period;
     (4) Any requirement, as a condition to continued service, that the
Participant enter into any agreement with the Company regarding confidentiality,
non-competition, non-solicitation or other similar restrictive covenant that is
materially more restrictive than the Participant’s written obligations with the
Company under which the Participant is then bound;
     (5) Any Board action or assignment related to such Participant that (i) is
contrary to applicable law, regulatory guidelines, accounting standards or which
constitutes an unethical business practice and (ii) is not cured by the Board
with thirty (30) days of receipt of written notice concerning such action or
assignment; or
     (6) A relocation of the Participant’s principal place of work in effect
immediately prior to the earlier of (i) the Participant’s Employee Covered
Termination, or (ii) the Change in Control, to a location more than thirty
(30) miles from such location.
     Notwithstanding the foregoing, except with respect to a resignation of
employment during the Window Period, a Participant shall have “Good Reason” for
his or her resignation only if: (a) the Participant notifies the Company in
writing, within ninety (90) days after the occurrence of one of the foregoing
events, that he or she intends to terminate his or her employment no earlier
than thirty (30) days after providing such notice; (b) the Company does not cure
such condition within thirty (30) days following its receipt of such notice or
states unequivocally in writing that it does not intend to attempt to cure such
condition; and (c) the Participant resigns from employment within twelve
(12) months following the end of the period within which the Company was
entitled to remedy the condition constituting Good Reason but failed to do so.
     (j) “Parent Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
     (k) “Participant” means the Company’s Chief Executive Officer, the
Company’s President, the Company’s Vice-Presidents, members of the Company’s
Board, and all individuals hereafter designated by the Board, or the
Compensation Committee thereof, as Participants under this Plan at any time
during its term; provided that only persons residing in the United States are
eligible for participation under this Plan, unless specifically provided
otherwise by the Board.
     (l) “Plan Administrator” means Biosite Incorporated.

 



--------------------------------------------------------------------------------



 



     (m) “Severance Period” means the period of time following the Participant’s
Employee Covered Termination for which a Participant may be eligible to receive
the benefits provided in Section 4 herein. For the Company’s Chief Executive
Officer and President, the Severance Period shall be twenty-four (24) months.
For the Company’s Vice-Presidents, the Severance Period shall be eighteen
(18) months. For the Participants hereafter designated by the Compensation
Committee of the Board, the Severance Period shall be the number of months as
determined by the Compensation Committee for such Participant, but not to exceed
twenty-four (24) months.
     (n) “Subsidiary Corporation” means any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
     (o) “Target Bonus” means Participant’s target annual cash bonus (excluding
Base Salary and excluding any commissions, expatriate premiums, fringe benefits
(including without limitation car allowances), option grants, equity awards,
employee benefits and other similar items of compensation) in effect immediately
prior to the Employee Covered Termination.
     (p) “Window Period” means the period of time beginning one (1) month after
the effective date of a Change in Control and ending twelve (12) months later.
Resignations for Good Reason during a Window Period are intended to qualify as
separations from service pursuant to a window program, as such term is used in
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations and defined in
Section 1.409A-1(b)(9)(vi) of the Treasury Regulations.
Section 3. Eligibility For Benefits.
     Subject to the requirements set forth in this Section, the Company shall
provide severance benefits under the Plan to the Participants. In order to be
eligible to receive benefits under the Plan, a Participant must (i) experience
an Employee Covered Termination or a Director Covered Termination, and (ii) with
respect to a Participant who experiences an Employee Covered Termination,
execute a general waiver and release in substantially the form attached hereto
as Exhibit A (or as then may be required by law to effect a release of claims),
as appropriate, and such release must become effective in accordance with its
terms. The Company, in its sole discretion, may at any time modify the forms of
the required release and shall determine the appropriate form of release.
Section 4. Amount Of Benefit.
     Subject to the limitations and reductions provided in this Plan, benefits
under this Plan, if any, shall be provided to the Participants described in
Section 3 in the following amounts:
     (a) Termination Benefits.
     (1) Employee Covered Termination Benefits. Upon a Participant’s Employee
Covered Termination, such Participant shall receive the following severance
package:
     (i) Cash Severance Benefits. At the end of each month during the term of
the Participant’s Severance Period, the Participant will receive a cash payment
in an amount equal to the Participant’s Base Salary.

 



--------------------------------------------------------------------------------



 



     (ii) COBRA Benefits. If such Participant timely elects to continue coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then for the term of the Participant’s Severance Period, the Company
will reimburse all premiums for group medical, dental and vision coverage paid
by such Participant under (a) COBRA and, to the extent applicable, any similar
applicable state statute, and (b) to the extent that such coverage under COBRA
and any such applicable state statute has been exhausted or is no longer
available, then under any individual policy providing group medical, dental and
vision benefits substantially similar to those provided to Participant
immediately prior to his or her termination of Service.
     (iii) Stock Option Acceleration and Continued Post-Termination Exercise
Period. The Participant will receive immediate full vesting of all stock options
and other equity awards issued by the Company and held by such Participant. In
addition, with respect to stock options issued to the Participant, the
Participant shall be entitled to exercise all of his or her stock options for
24 months beyond the original post-termination exercise period provided in such
Participant’s stock option agreement (but not beyond the original contractual
life of the option).
     (2) Director Covered Termination Benefits. Upon a Participant’s Director
Covered Termination, such Participant shall receive immediate full vesting of
all stock options and other equity awards held by such Participant. In addition,
the Participant shall be entitled to exercise all of his or her stock options
for 24 months beyond the original post-termination exercise period provided in
such Participant’s stock option agreement (but not beyond the original
contractual life of the option).
All cash severance payment referenced in this Section 4 shall be subject to all
applicable tax withholdings and deductions required by law and shall be paid
within ten (10) business days following the effective date of the general waiver
and release referenced in Section 3 of the Plan. Except as provided herein, all
terms, conditions and limitations applicable to a Participant’s options and/or
shares of common stock shall remain in full force and effect.
     (b) Certain Reductions. Notwithstanding any other provision of the Plan to
the contrary, any benefits payable to a Participant under Sections 4(a)(1)(i)
and 4(a)(1)(ii) of this Plan shall be reduced (but not below zero) by any
severance benefits payable by the Company or an affiliate of the Company to such
Participant under any other policy, plan, program, agreement or arrangement,
including, without limitation, a contract between such Participant and any
entity, covering such Participant. In addition, to the extent that any federal,
state or local laws, including, without limitation the Worker Adjustment
Retraining Notification Act, 29 U.S.C. Section 2101 et seq., or any similar
state statute, require the Company to give advance notice or make a payment of
any kind to a Participant because of that Participant’s involuntary termination
due to a layoff, reduction in force, plant or facility closing, sale of
business, change of control, or any other similar event or reason, the benefits
payable under Sections 4(a)(1)(i) and 4(a)(1)(ii) of this Plan shall either be
reduced or eliminated by such required payments or notice. The benefits provided
under this Plan are intended to satisfy any and all statutory obligations that
may arise out of a Participant’s involuntary termination of employment for the
foregoing reasons, and the Plan Administrator shall so construe and implement
the terms of the Plan.
Section 5. Limitations on Benefits.
     (a) Mitigation. Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of service or employment termination.

 



--------------------------------------------------------------------------------



 



     (b) Termination of Benefits. Benefits under the Plan shall terminate
immediately if the Participant, at any time, (i) engages in the unauthorized use
or disclosure of the Company’s material confidential information, material trade
secrets or material proprietary information under any written agreement under
which the Participant has a such an obligation to the Company that survives the
Participant’s termination of service to the Company, (ii) engages in any
prohibited or unauthorized competitive activities, or prohibited or unauthorized
solicitation or recruitment of employees, in violation of any written agreement
under which Participant has such an obligation to the Company that survives the
Participant’s termination of service to the Company; (iii) violates any term or
condition of this Plan or (iv) violates any term of the applicable general
waiver and release referenced in Section 3 above.
     (c) Non-Duplication of Benefits. No Participant is eligible to receive
benefits under this Plan more than one time.
     (d) Indebtedness of Participants. If a Participant is indebted to the
Company or an affiliate of the Company on the date of his or her termination of
employment or service, the Company reserves the right to offset any severance
benefits payable in cash under the Plan by the amount of such indebtedness.
     (e) Code Section 409A Compliance. The benefits provided under Section 4
above, to the extent of payments made from the date of termination of a
Participant’s employment through March 14 of the calendar year following the
calendar year in which the Participant’s rights to such benefits are no longer
subject to a substantial risk of forfeiture, are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
thus payable pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent such payments
are made following said March 14, they are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made
upon an involuntary termination from service and payable pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent permitted
by said provision. Notwithstanding the foregoing, if the Company determines that
any other payments hereunder fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), the payment of such benefit shall be delayed to the minimum extent
necessary so that such payments are not subject to the provisions of
Section 409A(a)(1) of the Code.
     (f) Parachute Payments. If any payment or benefit a Participant would
receive in connection with a Change in Control from the Company or otherwise (a
“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount (as defined below). For the
avoidance of doubt, a Payment shall not be considered a parachute payment for
purposes of this paragraph if such Payment is approved by the stockholders of
the Company in accordance with the procedures set forth in
Section 280G(b)(5)(A)(ii) and (B) of the Code, and the regulations thereunder,
and at the time of such shareholder approval, no stock of the Company is readily
tradable on an established securities market or otherwise (within the meaning of
Section 280G(b)(5)(A)(ii)(I) of the Code). The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (y) the largest portion of the
Payment, up to and including the total Payment, whichever amount, after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in the Participant’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the
Participant elects in writing a different order (provided, however, that such

 



--------------------------------------------------------------------------------



 



election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. If acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Participant’s stock awards unless the Participant
elects in writing a different order for cancellation.
     The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations, subject to the necessary authorizations of the Company’s
Audit Committee. Alternatively, the Audit Committee may engage a consulting firm
with expertise in calculations under Section 280G of the Code to perform such
calculations. If any accounting firm so engaged by the Company is serving as
accountant or auditor for either the Participant or the entity or group that is
effecting the Change in Control, the Company shall appoint a nationally
recognized accounting or consulting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting or consulting firm required to be made
hereunder.
     The accounting or consulting firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to the Company and the Participant within ten (10) calendar days
after the date on which the Participant’s right to a Payment is triggered (if
requested at that time by the Company or the Participant) or such other time as
requested by the Company or the Participant. If the accounting or consulting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and the Participant with an opinion reasonably acceptable to the
Participant that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and the Participant.
Section 6. Right To Interpret Plan; Amendment and Termination.
     (a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons. Unless otherwise determined by the Board, the Chairman of the
Compensation Committee of the Board shall perform the duties of the Plan
Administrator under this Plan.
     (b) Amendment or Termination. The Board, or the Compensation Committee
thereof, reserves the right to amend or terminate this Plan or the benefits
provided hereunder at any time; provided, however, that no such amendment or
termination shall impair or reduce the rights of a Participant unless such
Participant consents to such amendment or termination of the Plan in writing.
Notwithstanding the foregoing, the Plan shall automatically terminate on the
tenth (10th) anniversary from the date of its adoption by the Board, unless
extended by the Board or the Compensation Committee thereof. Except with respect
to the automatic termination provided in the prior sentence, any action
amending, terminating or extending the Plan shall be in writing and executed by
the Board or the Compensation Committee thereof.

 



--------------------------------------------------------------------------------



 



Section 7. Continuation Of Certain Employee Benefits.
     (a) COBRA Continuation. Each Participant who is enrolled in a group
medical, dental or vision plan sponsored by the Company or an affiliate of the
Company may be eligible to continue coverage under such group medical, dental or
vision plan (or to convert to an individual policy), at the time of the
Participant’s termination of employment under COBRA. The Company will notify the
Participant of any such right to continue group medical coverage at the time of
termination. No provision of this Plan will affect the continuation coverage
rules under COBRA. Therefore, the period during which a Participant may elect to
continue the Company’s group medical, dental or vision coverage at his or her
own expense under COBRA, the length of time during which COBRA coverage will be
made available to the Participant, and all other rights and obligations of the
Participant under COBRA will be applied in the same manner that such rules would
apply in the absence of this Plan. At the conclusion of the COBRA premium
reimbursements made by the Company, if any, the Participant will be responsible
for the entire payment of premiums required under COBRA for the duration, if
any, of the COBRA period.
     (b) Other Employee Benefits. All non-health benefits (such as life
insurance, disability and 401(k) plan coverage) terminate as of an employee’s
termination date (except to the extent that a conversion privilege may be
available thereunder).
Section 8. No Implied Employment Contract.
     The Plan shall not be deemed (i) to give any employee or other person any
right to be retained in the employ or service of the Company or (ii) to
interfere with the right of the Company to discharge any employee or other
person at any time and for any reason, which right is hereby reserved.
Section 9. Legal Construction.
     This Plan is intended to be governed by and shall be construed in
accordance with the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and, to the extent not preempted by ERISA, the laws of the State of
California.
Section 10. Claims, Inquiries And Appeals.
     (a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:
Biosite Incorporated
9975 Summers Ridge Road
San Diego, CA 92121
Attn: Chief Executive Officer
     (b) Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The written notice of denial
will be set forth in a manner designed to be understood by the employee and will
include the following:
     (1) the specific reason or reasons for the denial;

 



--------------------------------------------------------------------------------



 



     (2) references to the specific Plan provisions upon which the denial is
based;
     (3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
     (4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.
     This written notice will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
     This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the application.
     (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
Biosite Incorporated
9975 Summers Ridge Road
San Diego, CA 92121
Attn: Chief Executive Officer
     A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
applicant feels are pertinent. The applicant (or his or her representative)
shall have the opportunity to submit (or the Plan Administrator may require the
applicant to submit) written comments, documents, records, and other information
relating to his or her claim. The applicant (or his or her representative) shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim.
The review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
     (d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
     (1) the specific reason or reasons for the denial;

 



--------------------------------------------------------------------------------



 



     (2) references to the specific Plan provisions upon which the denial is
based;
     (3) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
     (4) a statement of the applicant’s right to bring a civil action under
section 502(a) of ERISA.
     (e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
     (f) Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified in writing that the Plan Administrator has denied the appeal.
Notwithstanding the foregoing, if the Plan Administrator does not respond to a
Participant’s claim or appeal within the relevant time limits specified in this
Section 10, then the Participant may bring legal action for benefits under the
Plan pursuant to Section 502(a) of ERISA.
Section 11. Basis Of Payments To And From Plan.
     All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.
Section 12. Other Plan Information.
     (a) Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is _-___. The Plan Number assigned to
the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 50_.
     (b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
     (c) Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is Biosite Incorporated, Attn: Chief
Financial Officer, 9975 Summers Ridge Road, San Diego, CA 92121.
     (d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is Biosite Incorporated, 9975 Summers Ridge Road, San
Diego, CA 92121 The Plan Sponsor’s and Plan Administrator’s telephone number is
(858) 805-2000. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.

 



--------------------------------------------------------------------------------



 



Section 13. Statement Of ERISA Rights.
     Participants in this Plan (which is a welfare benefit plan sponsored by the
Company) are entitled to certain rights and protections under ERISA. If you are
a Participant in the Plan, under ERISA you are entitled to:
Receive Information about the Plan and Your Benefits
     (a) Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as work sites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series) filed by the Plan
Administrator with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;
     (b) Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series). The Plan Administrator may make a reasonable charge
for the copies; and
     (c) Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.
Prudent Actions by Plan Fiduciaries
     In addition to creating rights for Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate the Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries.
Enforce Your rights
     No one, including your employer or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA.
     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.
     If you have a claim for benefits that is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan Administrator’s decision or lack thereof concerning the
qualified status of a domestic relations order or a medical child support order,
you may file suit in Federal court.
     If it should happen that the Plan fiduciaries misuse the Plan’s money, or
if you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 



--------------------------------------------------------------------------------



 



Assistance with Your Questions
     If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.
Section 14. Execution.
     To record the amendment of the Plan as set forth herein, Biosite
Incorporated has caused its duly authorized officer to execute the same this
15th day of June, 2007.

     
 
  Biosite Incorporated  
 
   
 
   
 
  /s/ Kim D. Blickenstaff
 
   
 
  Kim D. Blickenstaff
Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE AGREEMENT
     I understand and agree completely to the terms set forth in the Biosite
Incorporated Severance Benefit Plan (the “Plan”). I understand that this release
and waiver (the “Release”), together with the Plan, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
me with regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein.
     In consideration of benefits I will receive under the Plan, I hereby
generally and completely release the Company and its directors, officers,
employees, shareholders, members, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Release. This Release includes, but
is not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including, but
not limited to, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the
California Fair Employment and Housing Act (as amended).
     If I am over the age of 40 years at the time of an Employee Covered
Termination (as that term is defined in the Plan), I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA. I also acknowledge that the consideration given under the Release for the
waiver and release in the preceding paragraph hereof is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (A) my waiver and
release do not apply to any rights or claims that may arise on or after the date
I execute this Release; (B) I should consult with an attorney prior to executing
this Release; (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier); (D) I have seven
(7) days following my execution of this Release to revoke the Release; and
(E) this Release shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth (8th) day after I execute this
Release.
     If I am not over the age of 40 years at the time of an Employee Covered
Termination (as that term is defined in the Plan), I understand and agree that I
will have ten days to consider and execute this release and that it shall be
effective upon such execution.
     I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein. I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release.

 



--------------------------------------------------------------------------------



 



     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.

     
 
  Employee  
 
   
 
   
 
   
 
  Name:
 
   
 
  Date:
 
   

 